Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) dated and effective
as of August 2, 2013, is by and among (a) ENERNOC, INC., a Delaware corporation
(the “Borrower”), (b) each of the several banks and other financial institutions
or entities party to this Agreement as a “Lender” hereunder (each a “Lender”
and, collectively, the “Lenders”), including SILICON VALLEY BANK (“SVB”),
(c) SVB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (d) SVB, as the Issuing Lender, and (e) SVB, as the
Swingline Lender.

W I T N E S S E T H:

WHEREAS, the parties hereto are party to that certain Credit Agreement dated as
of April 18, 2013 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

2. Amendment to Section 7.6(b)(ii) of the Credit Agreement. The Credit Agreement
is hereby amended by deleting the following text appearing as the second proviso
in Section 7.6(b)(ii) thereof:

“provided further that the aggregate amount of repurchases under this clause
(ii) shall not exceed (i) $0.00 during the period commencing on the Closing Date
through and including June 30, 2013, (ii) $5,000,000 in the aggregate during the
period commencing on the July 1, 2013 through and including September 30, 2013
or (iii) $10,000,000 in the aggregate during the period commencing on the
Closing Date through and including the date of the Discharge of the
Obligations.”

and inserting the following definition in lieu thereof:

“provided further that the aggregate amount of repurchases under this clause
(ii) shall not exceed $30,000,000 in the aggregate during the period commencing
on the Closing Date through and including the date of the Discharge of the
Obligations.”

 

1



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof and of each other document required hereunder.

 

  (b) All necessary consents and approvals to this Amendment shall have been
obtained.

 

  (c) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

  (d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

 

  (e) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to the Administrative Agent, in
its sole discretion.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Effect on the Borrower or its business, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party
(i) have been duly authorized by all necessary action (ii) do not and will not
(A) violate any provision of federal, state or local law, rule or regulation, or
any order, judgment, decree, writ, injunction or award of any arbitrator, court
or Governmental Authority finding on it or its Subsidiaries, the governing
documents of it or its Subsidiaries, or any order, judgment or decree of any
court or other Governmental Authority binding on it or its Subsidiaries,
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material Contractual Obligation of it
or its Subsidiaries, except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse

 

2



--------------------------------------------------------------------------------

Effect on the Borrower or its business, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Group Member, other than Liens permitted by the terms of the Credit
Agreement, or (D) require any approval of any Group Member’s interest holders or
any approval or consent of any Person under any material Contractual Obligation
of any Group Member, other than consents or approvals that have been obtained
and that are still in force and effect and except, in the case of material
Contractual Obligations, for consents or approvals, the failure to obtain could
not individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on the Borrower or its business.

(c) No authorization or approval or other action by, and no notice to or filing
with, a Governmental Authority is required in connection with the due execution,
delivery and performance by it of this Amendment or any other Loan Document to
which it is or will be a party.

(d) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Person that is a party thereto, will
be the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Group Member.

(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(g) This Amendment has been entered into without force or duress, of the free
will of the Borrower, and the decision of the Borrower to enter into this
Amendment is a fully informed decision and the Borrower is aware of all legal
and other ramifications of each decision.

(h) The Borrower has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.

5. Ratification of Collateral Information Certificate. The Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Collateral Information Certificate dated as of April 18,
2013, delivered by the Borrower to the

 

3



--------------------------------------------------------------------------------

Administrative Agent, as updated by that certain First Updated Collateral
Information Certificate attached hereto as Exhibit 1, and acknowledges, confirms
and agrees the disclosures and information the Borrower provided to the
Administrative Agent in said Collateral Information Certificate, as updated,
have not changed, as of the date hereof.

6. Payment of Costs and Fees. The Borrower shall pay to the Administrative Agent
and each Lender all reasonable costs, out-of-pocket expenses, and fees and
charges of every kind in connection with the preparation, negotiation, execution
and delivery of this Amendment and any documents and instruments relating
hereto. In addition thereto, the Borrower agrees to reimburse the Administrative
Agent and each Lender on demand for its reasonable costs arising out of this
Amendment and all documents or instruments relating hereto (which costs include,
without limitation, the reasonable fees and expenses of any attorneys retained
by the Administrative Agent or any Lender).

7. Release by Group Members. The Borrower hereby acknowledges and agrees that as
of the date hereof to the knowledge of the Borrower, the Borrower has no
offsets, defenses, claims, or counterclaims against the Administrative Agent or
any Lender with respect to the Obligations, or otherwise, and that if the
Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Administrative Agent or any Lender, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES the Administrative Agent and each Lender from any
liability thereunder.

8. Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York.

9. Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.

10. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

11. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms

 

4



--------------------------------------------------------------------------------

and hereby are ratified and confirmed in all respects. The execution, delivery,
and performance of this Amendment shall not operate, except as expressly set
forth herein, as a modification or waiver of any right, power, or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document. The consents, modifications and other agreements herein are limited to
the specifics hereof (including facts or occurrences on which the same are
based), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse any non-compliance with the
Loan Documents, and shall not operate as a consent or waiver to any matter under
the Loan Documents. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The execution, delivery and performance
of this Amendment shall not operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power or remedy of the Lenders in
effect prior to the date hereof. The amendments, consents, modifications and
other agreements set forth herein are limited to the specifics hereof, shall not
apply with respect to any facts or occurrences other than those on which the
same are based, and except as expressly set forth herein, shall neither excuse
any future non-compliance with the Credit Agreement, nor operate as a waiver of
any Default or Event of Default. To the extent any terms or provisions of this
Amendment conflict with those of the Credit Agreement or other Loan Documents,
the terms and provisions of this Amendment shall control.

(b) Upon and after the Amendment Closing Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.

12. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

5



--------------------------------------------------------------------------------

13. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

14. Reaffirmation of Obligations. The Borrower hereby reaffirms its obligations
under each Loan Document to which it is a party. The Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Collateral Agreement
or any other Loan Document to the Administrative Agent on behalf and for the
benefit of the Lenders and the Issuing Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens, and all collateral heretofore pledged
as security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

15. Ratification. The Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

16. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER ENERNOC, INC. By:  

/s/ Neil Moses

  Name:   Neil Moses   Title:   Chief Financial Officer

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent, Issuing Lender, and as a Lender
By:  

/s/ Philip T. Silvia III

  Name:   Philip T. Silvia III   Title:   Director COMERICA BANK,
as a Lender By:  

/s/ Paula J. Howell

  Name:   Paula J. Howell   Title:   Senior Vice President

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The each of the undersigned hereby:

(i) acknowledges and agrees to the foregoing Amendment and hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the
Guarantee and Collateral Agreement dated as of April 18, 2013 (the “GCA”), and

(ii) acknowledges, confirms and agrees that the (a) guarantee set forth in
Section 2.1 of the GCA shall remain in full force and effect and shall in no way
be limited by the execution of this Amendment, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith,
and (b) the Secured Obligations of the undersigned pursuant to the GCA, without
limitation, all Obligations of the under the Loan Documents.

 

COGENT ENERGY, INC. By:  

/s/ Kevin Bligh

  Name:   Kevin Bligh   Title:   Treasurer M2M COMMUNICATIONS CORPORATION By:  

/s/ Kevin Bligh

  Name:   Kevin Bligh   Title:   Treasurer GLOBAL ENERGY PARTNERS, INC. By:  

/s/ Kevin Bligh

  Name:   Kevin Bligh   Title:   Treasurer